It is quite apparent from the evidence in this ease that the commissioners have limited the amount of the award to the value of the land actually to be acquired, and have not considered the consequential damages to the residue of the plot, from which the land needed for the improvement is taken. The adoption of this erroneous theory requires that the order appealed from should be reversed. Order reversed, with ten dollars costs and disbursements, and proceedings remitted to the Special Term for the appointment of new commissioners. Jenks, P. J., Burr, Carr, «Rich and Stapleton, JJ., concurred.